DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 21 April 2022 in which claims 4, 5 and 8 were canceled, claims 6, 7, 9 and 11 were amended to change the scope and breadth of the claims, and claims 22-33 were newly added.
	Claims 6, 7, 9-20 and 22-33 are pending in the current application. Claims 16-20 are withdrawn as being drawn to a non-elected invention. Claims 6, 7, 9-15 and 22-33 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species was expanded to encompass compounds 46 and 72 in the Office Action mailed 01 November 2021. 
Compound 72 is no longer encompassed by the scope of independent claim 6. 
Compound 46 is still encompassed by the scope of independent claim 6, wherein R5 is a substituted C5 acyl group, wherein the substituent is an alkyl group. 
The species has been expanded to include compounds 5, 12, 14, 16, 18, 41, 80 and 88 of the present Application.
Withdrawn Rejections
Applicant’s amendment, filed 21 April 2022, with respect to the rejection of claims 4-10 under 35 U.S.C. § 102(a)(1), as being anticipated by Meindl et al.; and the rejection of claims 4-7, 9-12 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., has been fully considered and is persuasive. Claim 4 has been canceled. And independent claim 6 has been amended to recite “R3, R4 and R5 are independently hydrogen, or substituted or unsubstituted C2-5 acyl group”. The rejections are hereby withdrawn.

New Rejections
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 9, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pertel et al. (Abstract from CAS SciFinder: Bioorganicheskaya Khimiya, 1995, vol. 21, no. 3, pp. 226-9, cited in PTO-892).
As evidenced by CAS SciFinder, Pertel et al. disclose 
    PNG
    media_image1.png
    421
    496
    media_image1.png
    Greyscale
, CAS RN 170641-90-4. See also p.5, scheme 2, compound VIII. This structure anticipates compound 14 of claim 22. The compound reads on claim 6, wherein R1 is H; R3, R4 and R5 are an unsubstituted C2 acyl group. This compound is an alpha/beta mixture. 
Thus the disclosure of Pertel et al. anticipates claims  6, 7, 9, 10 and 22 of the present Application.

Claim(s) 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohnlein et al. (Eur. J. Lipid Sci. Technol., 2014, vol. 116, pp. 423-428, cited in previous Office Action).
Pohnlein et al. teach the synthesis of N-butyryl-glucosamine for the formation of glucosamine fatty acid esters (abstract). Pohnlein et al. teach the preparation of 2-(butyrylamino)-2-deoxy-6-O-hexanoate-D-glucose, wherein the higher hydrophobicity of GlcNBu improved the overall yield and reaction rate compared to starting with GlcNAc. Pohnlein et al. teach glycolipids can be used in food, cosmetic and pharmaceutical formulations (also see Table 1). Pohnlein et al. teach the yield from GlcNBu ranged from 30.3-38.9%, while the yield from GlcNAc ranged from 0.8-4.0%. Additional applications include membrane protein extraction, bioremediation or tertiary oil recovery. Pohnlein et al. teach fatty acid sugar esters are amphiphilic, and behave as surfactants with detergent properties (p.423, first para).
The structure of 2-(butyrylamino)-2-deoxy-6-O-hexanoate-D-glucose: 
    PNG
    media_image2.png
    240
    318
    media_image2.png
    Greyscale
reads on amended claim 6, when R1 is hydrogen, R3 and R4 is hydrogen; and R5 is a substituted C5 acyl group, wherein the substituent is a methyl group (i.e. an alkyl). 
Thus the disclosure of Pohnlein et al. anticipates claims 6, 7, 9 and 10 of the present Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein et al. (Eur. J. Lipid Sci. Technol., 2014, vol. 116, pp. 423-428, cited in previous Office Action).
Pohnlein et al. teach as discussed above. 
Pohnlein et al. do not expressly disclose a pharmaceutically acceptable carrier (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the amino sugar fatty acid ester of Pohnlein et al. in a pharmaceutical composition with a pharmaceutically acceptable carrier because Pohnlein et al. expressly recognized these compounds have practical applications ranging from food, cosmetic and pharmaceutical formulations. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein et al. as applied to claims 6, 7, 9-12 and 14 above, and further in view of Strickley (Pharmaceutical Research, 2004, vol. 21, no. 2, pp. 201-230, cited in previous Office Action).
Pohnlein et al. teach as discussed above.
Pohnlein et al. do not expressly disclose pharmaceutical formulations as recited in instant claims 13-15.
Strickley teaches the use of surfactants in oral formulations to solubilize water-insoluble drugs (p.209), including in the use of microemulsion oral solutions and soft gelatin capsules. Strickley teaches drug formulations containing surfactants in the form of an oil-in-water emulsion (p.226, Table VIII). Strickley teaches enteric coating of soft gelatin capsules allows for targeting the intestinal tract (p.227). Strickley also teaches the use of a solvent system/surfactant for controlled release (p.228, third para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate 2-(butyrylamino)-2-deoxy-6-O-hexanoate-D-glucose or homologs thereof in oral pharmaceutical compositions, including as an oil-in-water emulsion, soft gelatin capsule, enteric coated capsule and controlled release capsules because the GlcNBu fatty acid derivatives are recognized as surfactants for use in the pharmaceutical field that aid in solubilizing water-insoluble drugs for oral delivery. Strickley teaches the use of surfactants to aid in the formation of oil-in-water emulsions, soft gelatin capsules (which can contain an enteric coating) and controlled release formulations. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Applicant contends Pohnlein does not recognize 2-(butyrylamino)-2-deoxy-6-O-hexanoate-D-glucose as a prodrug for GlcNBu.
The above arguments are not found persuasive. In response to applicant's argument that the present compounds are prodrugs of GlcNBu, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant contends the claimed compounds have been limited to C2-C5 acyl groups. 
The above argument is not found persuasive, because amended claim 6 recites “substituted or unsubstituted C2-5 acyl group”, which is broadly and reasonably interpreted to include a hexanoate group (a C6 acyl group: a C5 acyl group substituted with an alkyl group). 
The rejection is hereby maintained.

Allowable Subject Matter
Compounds 5, 12, 16, 18, 41, 80 and 88 are free of the prior art of record. 
Claim(s) 23-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759